UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                         )
CHARLES HOOD,                            )
                                         )
             Petitioner,                 )
                                         )
      v.                                 )       Civil Action No. 17-cv-195 (TSC)
                                         )
                                         )
CAPTAIN SPAULDING, Warden,               )
                                         )
                                         )
             Respondent.                 )
                                         )

                              MEMORANDUM OPINION

      Petitioner, appearing pro se, seeks a writ of habeas corpus under 28 U.S.C.

§ 2254. 1 In August 1991, a jury in the Superior Court of the District of Columbia

convicted Petitioner of “first-degree felony murder and related offenses stemming

from an attack on an elderly woman in her home on the morning of May 18, 1989.”

Hood v. United States, 28 A.3d 553, 555 (D.C. 2011); (Pet. at 2, ECF No. 1). The

petition is difficult to follow, but it is grounded on a claim of innocence. Petitioner

asserts that his “conviction was based entirely on DNA evidence,” and he seems to

suggest that further testing of the evidence and “an Evidentiary Hearing” on his “case

in chief” would prove that he is “actually & (factually) innocent.” (Pet. at 5, 11). For

the reasons explained below, the Court finds that it lacks jurisdiction over the

petition. Consequently, this case will be dismissed.



1
    As a prisoner incarcerated at the Federal Correctional Institution in White Deer,
Pennsylvania, petitioner filed his petition in the U.S. District Court for the Middle
District of Pennsylvania. Because the petition challenges a District of Columbia
conviction, that court transferred the case here. See Memorandum (ECF No. 5).
                                             1
      Unlike a prisoner convicted in a state court or in a United States district court,

“a District of Columbia prisoner has no recourse to a federal judicial forum unless [he

shows that] the local remedy is inadequate or ineffective to test the legality of his

detention.” Garris v. Lindsay, 794 F.2d 722, 726 (D.C. Cir. 1986) (per curiam)

(citations and internal quotation marks omitted). Thus, “[i]n order to collaterally

attack his sentence [or conviction] in an Article III court[,] a District of Columbia

prisoner faces a hurdle that a federal prisoner does not.” Byrd v. Henderson, 119 F.3d
34, 37 (D.C. Cir. 1997).

      District of Columbia prisoners may challenge their convictions collaterally by

filing a motion in Superior Court pursuant to D.C. Code § 23-110, which has been

described as “a remedy analogous to 28 U.S.C. § 2255” for attacking a federal

conviction. Blair-Bey v. Quick, 151 F.3d 1036, 1042 (D.C. Cir. 1998). See Byrd, 119
F.3d at 36-37 (explaining that “[s]ince passage of the Court Reform Act [in 1970], . . .

a District of Columbia prisoner seeking to collaterally attack his sentence must do so

by motion in the sentencing court- the Superior Court-pursuant to D.C. Code § 23

110”). Section 23-110 of the D.C. Code states:

         [an] application for a writ of habeas corpus in behalf of a prisoner
         who is authorized to apply for relief by motion pursuant to this
         section shall not be entertained by . . . any Federal . . . court if it
         appears . . . that the Superior Court has denied him relief, unless it
         also appears that the remedy by motion is inadequate or ineffective
         to test the legality of his detention.

D.C. Code § 23-110(g). The Court of Appeals has interpreted that language as

“divest[ing] federal courts of jurisdiction to hear habeas petitions by prisoners who

could have raised viable claims pursuant to § 23-110(a).” Williams v. Martinez, 586
F.3d 995, 998 (D.C. Cir. 2009); see Ibrahim v. United States, 661 F.3d 1141, 1142

                                            2
(D.C. Cir. 2011) (stating that “the availability of relief by motion under § 23-110

typically precludes the challenger from seeking habeas relief in federal court”).

       Section 23-110(a)(1) authorizes “[a] prisoner in custody under sentence of the

Superior Court claiming the right to be released upon the ground that . . . the sentence

was imposed in violation of the Constitution of the United States or the laws of the

District of Columbia” to “move the court to vacate, set aside, or correct the sentence.”

The Court of Appeals has concluded “that the § 23-110 remedy is neither inadequate

nor ineffective to test the legality” of a D.C. prisoner’s conviction where he has raised

a claim of actual innocence. Ibrahim, 661 F.3d at 1146; see Earle v. United States,

987 F. Supp. 2d 7, 11 (D.D.C. 2013) (district court “lacks jurisdiction to consider [the

petitioner’s] actual innocence claim—whether asserted as a ‘gateway’ claim to federal

court review or as a ‘stand-alone’ claim—because ‘either claim’ is available under

D.C. Code § 23-110 . . . and, therefore, is foreclosed by Section 23-110(g)”) (quoting

Ibrahim, 661 F.3d at 1143).

       Petitioner has pursued collateral relief in the local courts. See Hood, 28 A.3d

at 555 (concluding that Petitioner “has not demonstrated his entitlement [under the

District’s Innocence Protection Act (IPA) of 2001] to the additional DNA testing he

seeks”). His lack of success does not render the local remedy inadequate or

ineffective to test the legality of his detention; therefore, this court cannot exercise

jurisdiction over the instant petition. Garris, 794 F.2d at 727; accord Richardson v.

Stephens, 730 F. Supp. 2d 70, 73 (D.D.C. 2010) (citing cases); see Ibrahim, 661 F.3d

at 1143-44 (rejecting argument that a claim cognizable under the IPA is outside of the




                                             3
scope of the jurisdictional bar because it cannot be brought under § 23-110(a)). A

separate order of dismissal accompanies this memorandum opinion.



Date: April 3, 2017
                                       Tanya S. Chutkan
                                       TANYA S. CHUTKAN
                                       United States District Judge




                                          4